 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. S. Plywood-Champion Papers, Inc.andWesternStatesRegionalCouncil3,InternationalWoodworkersofAmerica,AFL-CIOandInternationalBrotherhood of ElectricalWorkers,LocalUnionNo. 932, AFL-CIO,Petitioners.Cases 36-RM-492, 36-RC-2338, and 36-RC-2348February 3, 1969DECISION AND DIRECTION OFELECTIONUnder separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearingOfficerThomas P. Graham, Jr. TheHearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Following the hearing, this case was transferred tothe National Labor Relations Board in Washington,D.C., pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended. Allof the Petitioners and the Intervenor,WesternCouncil of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners, AFL-CIO,have filed briefs which have been duly considered bythe Board.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act for thefollowing reasons:The Units SoughtThe InternationalBrotherhoodofElectricalWorkers,LocalUnionNo.932,AFL-CIO,hereinafterIBEW,seeksadepartmentalmaintenance unit of some 30 employees in thegeneral classifications of millwright, electrician andapprentice,carpenter,automotivemechanic,machinist,oiler,and powerhouseemployee.TheIBEW contends that themaintenanceandpowerhouse employees constitute an appropriateunitinthattheycomposeanidentifiablehomogeneousgroupofemployeessharingacommunity of a-`:restwhichis separate and distinctfromthat ( oftheproductionemployees.Alternatively,IBEWseeks to represent thegeneralmaintenanceemployeesexcludingthepowerhouse employees if the inclusion of the latterin the unit is found to be inappropriate.By separate petitions the Employer and theWestern States Regional Council 3, InternationalWoodworkers of America, AFL-CIO, hereinafterIWA, seek an election in the overall production andmaintenance unit. They contend that because of thehighly integrated functional and operational natureoftheEmployer'splywoodandlumbermanufacturing business, the only appropriate unit isthe overall unit, and that, therefore, the petitionseeking the maintenance unit should be dismissed.The Intervenor, the Western Council of Lumber andSawmillWorkers,UnitedBrotherhoodofCarpentersandJoiners,AFL-CIO, hereinafterLSW, joins with the Employer and the IWA incontending that the only appropriate unit is theall-inclusive unit.BargainingHistoryThe Employer's sawmill was constructed in 1956.Following an election in 1957, the Board certifiedtheLSW as the bargaining representative in anall-inclusiveemployeeunitatthispoint.'Acollective-bargaining agreement covering that unitwas thereafter negotiated.Later the Employerexpanded the facility to include a complete plywoodplant, and in 1959 a stipulation of agreement wasentered into whereby the recognition clause in thecollective-bargainingagreementwas revised toinclude the employees in the expanded facility aspart of the unit. In 1961 following the reopening ofthecontractnegotiations,anemployeedecertificationpetitionwas filed covering theestablished all-inclusive unit.' This was followed bya disclaimer on the part of the LSW as a result ofwhich the Regional Director dismissed the petitionfor decertification.Thereafter, the LSW filed apetition seeking certification as the representative ofonly those employed in the sawmill part of theEmployer'soperation .3Afterahearing,theRegionalDirector dismissed this petition finding"nothingtowarrantupsettingthecollective-bargaining practices on an overall unitbasis."Later, in 1963, the IWA filed a petitionseeking an election in the all-employee unit.Aconsent election was held in which a majority of theemployees in the unit chose not to be represented.The Employer's OperationThe Employer's lumber and plywood plant islocated close to its source of raw material on theremote Rogue River near the small coastal town ofGold Beach, Oregon. This facility employs some 380persons, has an annual payroll of nearly $3,000,000,and generates annual expenditures of a nearlyequivalentamount for supporting services, raw'Case 36-RC-1266'Case 36-RD-155'Case 36-RC-1677174 NLRB No. 48 U. S. PLYWOOD-CHAMPION PAPERS293materials, and related supplies.Independent contractors harvest and transportlogs from the Employer's nearby timberlands to theplant's woodyard, where they are graded and sortedaccording to size and quality. Peelable logs aretagged for plywood manufacture, and sawlogs aretagged for the sawmill and the production oflumber. Tagged logs are rolled into a log pond forstorageuntilneeded,atwhich time they areremoved, debarked,mechanically returned to thewater, and pushed by the pond boat either to thein-feed end of the plywood plant or the sawmill.At the plywood plant debarked logs are cut topredetermined lengths, charged into a huge latheand peeled into a continuous sheet of veneer. As theveneer sheet moves at high speed along a bank ofconveyors it is clipped into desired lengths by astationary knife, the pieces are sorted and graded,and transferred to another conveyor system whichprocesses them through huge ovens at a speed whichwilldry the wood to a predetermined moisturecontent. The dried veneer then is passed through aseriesof glue-spreading rollers and stacked orsandwiched in a hot-press and squeezed to apredeterminedpressurebond.The plywood istrimmed into a true rectangle and either packagedforwarehousing, in the event the particular ordercalls for rough facing; or it may be processedfurther in the form of sanding, after which it issimilarly packaged and warehoused. Through thisprocess the plywood plant has the capacity toproduce 400,000 feet of plywood every 24 hours, andan interruption of the production process at any keypointwould shut down the remainder of theproduction line within 15 minutes.Themanufactureof lumber at the sawmillinvolves production processes similar to those usedat the plywood plant. Logs are conveyed from thepond to a log deck where they are trimmed or cutinto lengths up to 32 feet. They are then hoistedonto a carriage mounted on rails which is run backand forth by means of a steam-powered cylinder.The carriage holds logs up to 7 feet in diameter andruns them at high speeds against a fixed band saw.The carriage moves back and forth, turning the logby means of huge arms to achieve desired thicknessand maximum utilization. From this point the slabsof lumber drop onto a continuous conveyor systemand are run through a series of stationary sawswhich cut them to predetermined widths. Theserough boards, still the length of the original logs,are conveyed by a chain conveyor system to a bankof 17 circular saws which trim or cut the planks tolength from whence they pass to a sorting belt. Theboards are sorted, passed through a planer, graded,and finally stacked for storage. A log starting at thein-feed end of the sawmill will be a pile of stackedplanks at the other end of the mill within 15minutes.Trimmings, chips, and other waste wood fromboth the plywood plant and the sawmill areconverted into what is called hog fuel and conveyedby means of a blower system to the powerhouse tobe used as fuel. The powerhouse generates the powersupply for both mills andin turnisdependent upontheir combined waste products to accomplish thistask.The plant operates on a 3-shift basis, althoughpresently most of the production is accomplished onthe first shift.The first shift operates at fullproduction capacity, the second shift at partialcapacity, and the production line is shut down onthe third shift. Of the 380 employees working atboth the plywood plant and the sawmill on the 3shifts, the vast majority are production employees,27 are generalmaintenancetype employees, andthere are 6 powerhouse employees.4Although thereisamaintenancesuperintendentwith responsibility for the hiring and firing ofmaintenanceandpowerhousepersonnel,thehandling of their grievances, and the keeping oftheir time and work records, he shares his authoritywith the production foremen who directly superviseallmaintenanceemployeesworkingontheproductionfloor.Futhermore,althoughthemaintenancesuperintendent does hire maintenancepersonnel, it should also be noted that his actualauthority in this regard is somewhat limited in thatthe maintenance crew is composed largely of formerproduction employees who have bid in to the variousmaintenancejobs.Because of the remoteness of theplant's location from any city or source of laborsupplyandperhapsbecauseof the industrialuniquenessofmuch of the heavy productionmachinery used, the Employer has been obliged tomake its own maintenance crews by trainingproduction line employees. As a result, of course,many of themaintenance personnelare experiencedproduction operators and quite frequently, whenneeded, will fill in on production jobs.The maintenance millwrights and electricians, whocomprise a majority of the maintenance crew, spendfrom 75 to 90 percent of their time working inproductionareas, largely answering emergency callsfor the productionline. Infact they are normallyassigned to either the production area of theplywood plant or of the sawmill and report there atthebeginning of their shift after collecting thenecessary tools and supplies from themaintenanceshop.The only exception is a group of fouremployees on the plywood day-shift referred to asthe "shop crew" and consisting of two millwrights,'At the plywood plant the maintenance crew is composed of tenemployees on the first shift (four millwrights,two electricians and oneapprentice,one carpenter, one automotive mechanic,and one machinist),five employees on the second shift(two millwrights,two electricians, oneautomotivemechanic),and seven employees on the third shift (twomillwrights, one electrician and one apprentice,one automotive mechanic,one oiler,and one serviceman for rolling equipment) At the sawmill onlyonemillwright is employed on each of the first two shifts, and onemillwright, one helper and one oiler are employed on the third shift At thepowerhouse one fireman and one fuelpuncher are employed on each of threeshifts 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe carpenter, and the machinist. The shop crew actsas a kind of first-shift pool whose work is assignedout of the maintenance shop on a priority basis bythemaintenancesuperintendent.Thetwomillwrights on the shop crew spend 85 to 90 percentof their working time in production areas. Thecarpenter works in various areas of the plant, andthemachinist generally works in the maintenanceshop. The remaining members of the maintenancecrew are the automotive mechanics and one oiler.The automotive mechanics work principally in themaintenance shop, and the oiler spends his entiretime oiling the shut-down machinery on the thirdshift.On the day shift, the work of the maintenanceemployees other than that of the shop crew isassigned by one of two methods, the first calledwhistle-chasing and the other termed preventive orroutinemaintenance. The Employer has installed anelaborate electrical code system which permits themachine operator who encounters difficulty in theoperation of his equipment to call for maintenanceassistance by pressing a button near his machinewhich activates a loud whistle in both the plantfacility and in the maintenance shop and which willalert the production foreman and, according to thecode used, will call either a millwright or electricianand will also designate the area of the plant inwhich the operator is working.Millwrights andelectriciansspendmost of their time chasingwhistles.Routineorpreventivemaintenance isassigned as fill-in work between whistle-chasing.When an operator believes that his machine is inneed of maintenance service but that the need is notan immediate one, he will file a report with hisproduction foreman. The production foreman willreview the request and, if warranted, transmit it tothemaintenance superintendent. The maintenancesuperintendent reviews all of these requests exceptthose requiring electrical work which he passes on tothe lead electrician. If the particular request formaintenance service is approved, the work isassigned by noting it on a blackboard which is keptfor that purpose in the production area. Thus,maintenance employees who are between whistleswill go to this blackboard for work assignments.Whistle-chasing is confined to the first and secondshiftsbecauseonlyduring these shifts is theproduction line operating. Preventivemaintenancework for both the second and third shifts is assignedby the maintenance superintendent or the day shiftleadmenwhonotetheassignmentsontheblackboardorotherwise leavewrittenor oralassignments. Inasmuch as the production line doesnot operate on the third shift, the third shiftmaintenance employees spend all of their time doinggeneralrepairsandroutineorpreventivemaintenance.Thus, most of the maintenance employees spendtime in the production areas carrying out their mainfunction of doing everything necessary not only tokeep production machinery operating, but also, intheevent of machine breakdown, to effectuaterepairsand reestablish operations as soon aspossible.Machine operators and their assistants alsoshare the objectives of the maintenance employeesand, in fact, the machine operator has primaryresponsibility for keeping his machine running byservicing it himself if possible or by seeking theassistance of maintenance personnel when necessary.Spareparts,supplies,and tools for servicingequipment are located at various areas throughoutthe plant near the machines as well as in themaintenance shop. The record is clear that themachine operators and other production employeesengage in routine servicing of the productionmachineryandthemachineoperatorsoftenparticipate in the more complicated aspects of themaintenance problems. For example, because of thelarge size and industrial uniqueness of some of themachinery, as well as the special skills of themachine operators, the operator of such equipmentas the huge lathes which peel the veneer from thelogs or the large device or carriage which rotatesand planks logs is necessarily involved in anysignificant maintenance of the machine and often hisadvice and participation in the correction of theparticular problem is required.When maintenance help is needed, the appropriatemaintenance employees are summoned by whistle orotherwise.When machinery difficulties threaten orcurtail the continuity of the production process, it isamatter of routine for millwrights, electricians,carpenters, machinists, and anyone else necessary, tobe called to aid in diagnosis and repair. If, forexample, investigation discloses the difficulty to beelectrical,theelectricianassumesprimaryresponsibilityand the millwright, operator, orwhoever else proves to be necessary and is called,becomes in effect the electrician's helper, andvice-versa if the problem is mechanical and thus themillwright's primary responsibility. The productionforeman may be present on such an occasion andmay instruct, advise, or consult with the operator orthe maintenance employee involved.The powerhouse employees, a fireman and fuelpuncher on each of the 3 shifts, work strictly in thepowerhouse.Theyareunderthetechnicalsupervision of the maintenance superintendent, whochecks on them every week or so through a personalvisit, but they are also subject to the daily orders oftheproductionsuperintendentsandforemenregarding steam or power requirements for theirrespective plants or departments. Otherwise, theyhave little contact with the production or othermaintenance employees.Finally,therecord indicates that all hourlyemployees share common fringe benefits and acommon wage structure.With regard to wages,there is a single common denominator, the commonlaborrate,on the basis of which all otherclassificationsare determined in accordance with U. S. PLYWOOD-CHAMPION PAPERStheir relation to that classification after,evaluatingexperience,responsibility,skill,and ingenuity.Furthermore, production workers can and do bidintomaintenance jobs and, as previously mentioned,constitute the Employer's major source of supply formaintenance personnel. Moreover, in the event of aproductioncurtailmentorreduction in force,maintenance employees have the right to bump backinto the production units. In addition, and quitefrequently,maintenanceemployeeswithpriorproduction experience are expected to fill-in on theproduction line when needed because of absences orotherwise.Administratively,there is a unitarysystem for processing and maintaining personneland payroll records, and although separate time andwork records are kept by the maintenancesuperintendent for maintenance personnel, costs fortheservicesof the maintenance employees areallocated to the production cost center in which theparticular maintenance work was perfomed.Unit FindingsThe Employer, the IWA, and the LSW, contendthat the overall plantwideunit is aloneappropriatein that the employees involved, the maintenance andproduction workers, are an inseparable part of anintegratedandfunctionallyinterdependentcontinuous flow production process in which theyshare common and overlapping work tasks, commonsupervision, job bidding, bumping, and hiring rights,aswell as common facilities and a common wagestructure and fringe benefits. They argue, further,that the maintenance unit sought by the IBEWcomprises neither a distinct homogeneous group ofskilled journeymen nor a readily identifiable andfunctionally distinct department working at tradesforwhich a tradition of separate representationexists.Rather, themaintenance and powerhouseemployees in question, it is contended, are aninseparable part of an integrated and functionallyinterdependent production unit, who, working jointlywithemployeeswho operate the productionequipment,perform necessary functions on theproduction line as a matter of routine.While' there was prior bargaining at this plant ona plantwide basis, it is not controlling in view of theapproximately 7-year interval since the LSW ceasedto represent the employees. We note, however, thatthe employer is engaged at least in substantial partin the basic lumber industry.' This industry hashistorically bargained on a plantwide basis, whichhas been conducive to a substantial degree ofstability in labor relations, and this background wasa substantial reason for the rule announced inWeyerhaeuserCo.'We no longer adhere to theWeyerhaeuserdoctrine,butdeterminetheappropriateness of units in this industry based onthe same factors as any other type of enterprise.7However, the integrated nature of the operations aswell as the industry bargaining pattern and stability295whichweretheunderlyingreasonsfortheWeyerhaeuserdecision remain valid factors to be'considered and weighed in making unit findings,even though they are not sufficient in and ofthemselvestoprecludeconsiderationofotherrelevant factors.8However, we are persuaded, inview of our evaluation of all relevant factors, thatthemaintenance department unit sought herein isnot composed of a distinct and homogeneous groupof employees with interests separate from those ofother employees, and hence is not appropriate.9As more fully set forth above, the majority of themaintenancecrew spend 75 to 90 percent of theirtimeon the production floor working withproduction employees under the supervision ofproduction foremen. The remainder of the daymaintenanceemployees,consistingoffouremployees known as the "shop crew," serves, ineffect,asapoolforassignmentoutof themaintenance shop on a priority basis. Of this crew,two millwrights spend 85 to 90 percent of theirworking time in the production areas, the carpenterworks in various areas of the plant, and only themachinist works entirely in the maintenance shop.Further,andverysignificantly,maintenanceemployees frequently substitute on production jobs,and the production and the maintenance employeesenjoy a common wage structure and the same fringebenefits. In addition,maintenanceemployees arerecruited largely from the production ranks and maybump back to production jobs in the event of areduction in force.Basedon the entire record, we conclude that anyseparatecommunityofinterestswhichthemaintenanceemployeesmight enjoy by reason oftheir skillsand training-has been largely submergedin the broader community of interests which theyshare with other employees, especially by reason ofthe common supervision in the performance of theirusualtasks, the fact that production employees andmaintenanceemployeesperformsome similarfunctions and frequently work together in the repairandmaintenanceofmachinery,thelineofprogression from the production department tomaintenancedepartmentandtherightofmaintenanceemployees to "bump back" intoproduction work in the event of a layoff, and thefrequentassignment of maintenanceemployees toperform production work.'CfBurkeMillworkCo., Inc,100 NLRB 522, 523.'87NLRB 1074,holding that only plantwide units embracing allproductionand maintenance employees were appropriate in basic lumberoperations.'Mallinckrodt Chemical Works, Uranium Division,162 NLRB 387.'Timber Products Company,164 NLRB 1060In view of this conclusion,we need not consider whether a maintenanceunit in this plant should include the powerhouse employees."SeeAmerican CyanamidCompany,131NLRB909, 910 In thatdecision the Board relied in part on the"similarity of functionand skills"among the maintenance department employees There is no basis in theinstant case for concluding that the employees sought have similar skillsOn the contrary,itappearsthat theyexercisea variety of skills andperform a variety offunctions,although all are directedto the end ofattaining continuing mechanical operation of the equipment 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the above, it is apparent thatCrownSimpson Pulp Company,the case cited and reliedon by our dissenting colleagues, involved totallydifferentfactsand is thus inapposite." In thisconnection, it is to be noted that inAmericanCyanamid Company, supra,the case usually cited insupportof the principle that a maintenancedepartment unit may be appropriate, the Board didnot hold that every maintenance department mustautomatically be found to be an appropriate unit forcollective-bargaining purposes, but only that such aunit may be appropriate where the record establishesthatmaintenanceemployeesareaseparatelyidentifiablegroupperformingsimilarfunctionswhich are separate from production and having acommunity of interest such as would warrantsi parate representation.Accordingly, we find that the unit sought by thePetitioner herein is inappropriate for the purposes ofcollectivebargaining,andwe shall dismiss thepetition.4.We find, for the reasons above cited, that thefollowing employees of the Employer at its GoldBeachplant constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act: All employees of theEmployer at its Gold Beach operations excludingofficeclericalemployees, professional employees,guards and supervisors.ORDERIt is hereby ordered that the petition filed in Case36-RC-2338 be, and it hereby is, dismissed.[Direction of Election12 omitted from publication.]MEMBERS FANNING and ZAGORIA, dissenting:We do not agree with our colleagues' conclusionthat the maintenance operation is not sufficientlyidentifiable towarrant finding as appropriate thedepartmentalmaintenanceunitsought. The Boardfound appropriate a strikingly similar multicraft11163NLRB 796 We find that decision is distinguishable on its factsand not controlling in the instant case. Thus, in contrast with the findingsherein, there the maintenance department was separately administered, hada seaparate wage scale,and had its own maintenance superintendent whohired maintenance department employees and reported directly to the plantengineer;there was no interchange between production and maintenanceemployees;the maintenance funtion was separately identifiable and there isno indication that production employees did any maintenance work or thatmaintenance employees were ever supervised by production supervisors,when maintenance and production employees worked together the latterperformed functions incidental to those of the maintenance employees; themaintenance department was separately located and was composed ofgroups ofcraft-typeemployees,each having its own work area; and thetools were housed in the maintenance budding and were primarily for useof maintenance personnel1'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directoifor Region 36 within 7 days after the date of this Decision and Directionof Election.The Regional Director shall make the list available to allparties to the election.No extension of time tofile thislist shall be grantedby the Regional Director except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objectionsare filed.Excelsior Underwear Inc,156 NLRB1236maintenance unit in a previously unorganized plantin this industry inCrown Simpson Pulp Company.' 3In the present case, as the Employer's plant hasremained unorganized for some 7 years, there is nocontrolling bargaining history on a broader basis topreclude finding appropriate the maintenance unitsoughtundertheprinciplesofAmericanCyanamid"Moreover, in the present case there is amaintenance department headed by a superintendentwho hires and fires maintenance employees, handlestheir grevances, assigns work, and keeps separateemployee time and work records. He is assisted insome or all of these tasks by subordinate leadmenThere is a maintenance shop located in a separatebuildingwhich houses the tools, equipment, andworkbenches of the maintenance employees. In thisship,distinctareasforwork and storage ofequipment,tools,andsuppliesexistfortheelectricians,themillwrights,theoiler,themechanics, and the machinist. Some maintenanceemployees,suchasthemachinistandtheautomotivemechanics, spend most of their timeworking in the maintenance shop. The electriciansand the millwrights work out of themaintenanceshop in the production areas. They generally reporttotheshopbeforegoingtotheirassignedproduction areas to prepare for work and to gatherup their tools. Although the great majority of theirtime, 75 to 90 percent, is spent making repairs orservicing machinery on the production line, the workthat they perform is clearly maintenance workcalling for the exercise of traditional maintenanceskills and it is work which can be accomplished ontheproduction line.Moreover, they normallyexercise this skill because the particular maintenanceproblem cannot be handled at the productionemployee level. Thus, when the maintenance serviceneeded is beyond the competence of the machineoperator,theelectricianorthemillwright issummoned, by whistle or otherwise, to exercise histraditional skill. The remainder of the time of themillwrightsand electricians is spent performingtraditionalroutineorpreventive 'maintenanceassigned as fill-inwork directly by maintenancedepartmentleadmenorthemaintenancesuperintendent. In addition, a substantial number ofthe maintenance employees eat their lunch or havecoffee in the maintenance shop whether or not theyareassignedtowork in production areasFurthermore, although they punch in at a commontime clock area with the production employees, theircards are separately racked and designated. Finallythemaintenanceemployeesgenerallyreceivesubstantiallyhigherwages than the productionemployees.13163 NLRB 79614131NLRB 909. See National Carbon Company,107NLRB 1486,wherein the Board found that the absence of a bargaining history for only5 years constituted a sufficient period of time to overcome a priorbargaining history on a broader basis and premit the Board to find as U. S. PLYWOOD-CHAMPION PAPERSIn the comparableCrown Simpsoncase themaintenanceemployeesatthepreviouslyunorganized plant there involved were found toconstitutean identifiable homogeneous group ofemployees sharing a community of interest separateand distinct from that of the production employeesbased on facts similar to those existing in thepresentcase:themaintenancedepartmentwaslocated in its own building where the various crafttype employees had their own tools and work areas;although the maintenance employees worked withthe production employees, the functions performedby the production workers were only incidental tothepreparationoftheequipmentforthemaintenanceorrepairwork; themaintenancedepartment was administered separately from theproduction department, had its own wages scale,and had its own superintendent who did the hiring;and production employees regularly transferred tothemaintenance department where they started atthe lowest rate in the maintenance wage scale. Inaccord with long standing Board policy concerninginitial organization, and based on the factors recitedabove, the Board found that the maintenanceemployees at that plant could constitute a separateunit if they so desired.' SIt is true, that the Employer's plant is a highlyautomatedplantwhichproduces lumber andplywood through a continuous flow process and thatthemaintenance functions are necessarily integratedinto the production process insofar as that processcomes to a complete halt whenever the machinery isnotmaintained in operating condition. However,precisely the same situation obtained inCrownSimpson,and the Board specifically found that,despite these factors, and despite the fact thatanother union was seeking to represent an overallproduction and maintenance unit, the maintenanceappropriate a unit limited to the employer'smaintenance employees."American Cyanamid, supra'N.L R.B v Pittsburgh Plate GlassCo.,270 F 2d 167 (C A.Mallinekrodt Chemical Works,UraniumDivision,supra297employees were entitled to an opportunity to berepresented in a separate unit if they so desired. Themajority's refusal to apply this same policy to theEmployer'smaintenanceemployeesfindsnojustification in relevant distinguishing factors ofrecord, and must, therefore, be rejected as contraryto the accepted principle that it is improper for theBoard to arbitrarily discriminate between industriesin the application of its general rules governing unitdeterminations.' 6We think industrial stability is best insured bygiving employees "fullest freedom" pursuant to thestatutorymandate of Section 9(b) of the Act toselect the bargaining representative they think willbest serve them - at least on initial organizationand in view of the limited opportunity available tothemthereaftertochangetheirbargainingrepresentative.Accordingly, we would find that the maintenanceemployees in the present case, like those inCrownSimpson,are readily identifiable as a group whosesimilarity of functions and skills create a communityof interest warranting separate representation.Wewould include in such a unit the powerhouseemployees who have been and are a part of themaintenance department and who work under theoverallsupervisionofthemaintenancesuperintendent.Wewould,therefore,directself-determination elections in the maintenance andpowerhouse unit and in the overall unit.""Member Fanning would also point out that theBoard's failure to findthemaintenance unit at this unorganized plant to be an appropriate unitfurther resurrects the limitations imposed upon employee organization inthe lumber industry byWeyerhaeuser Timber Company,87 NLRB 1076.In his dissent inTimber ProductsCompany,164 NLRB 1060, MemberFanning noted that the failure to find a craft unit of journeymenelectricians in the previously unorganized plant there involved would putcraft representation in an even less desirable position in the lumberindustry than had existed under the 18 year sway of theWeyerhaeuserdoctrineThe present decision seems only to add to the limitationscontemplated in that dissent, for the majority decision in the present casewould appear,inMember Fanning'sview, to contravene the principles ofAmericanCyanamid,supra,bydenying the appropriateness of adepartmental maintenance unit in a previously unorganized plant